Citation Nr: 0513833	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for otitis media/otitis 
externa.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1952.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, inter alia, denied the two issues on 
appeal.  The rating decision on appeal also denied two other 
issues, which the veteran did not address on his November 
2003 substantive appeal.  Thus, these latter issues are not 
before the Board.  The veteran's claims file is associated 
with the RO at Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.

In January 2004, the veteran submitted medical evidence with 
respect to his claimed bilateral hearing loss.  The veteran 
did not submit a waiver of initial consideration of this 
evidence by the RO.  In light of Disabled Am. Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 
2003) and VAOPGCPREC 1-2003, the Board finds that the RO 
should consider the additional medical evidence prior to the 
Board's appellate review.  

In addition, it appears as though the veteran has requested a 
local hearing at the RO before RO personnel.  In January 2004 
correspondence, the veteran stated that he had not had his 
"...DRO [Decision Review Officer] appointment yet."  He noted 
that he had requested the DRO review in September 2003.  In 
this regard, the Board observes that September 2003 VA 
correspondence to the veteran informed him that the DRO 
process might include an informal conference with the DRO to 
discuss his case.  In light of the above, the Board concludes 
that, by choosing the DRO process, the veteran believed he 
had requested a personal hearing at the RO before VA 
personnel.  As a result, his claims must be returned to the 
RO for the scheduling of such a personal hearing.  38 C.F.R. 
§ 20.700 (2004).

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a local personal hearing before local 
RO personnel.  

2.  The RO should review the claims file 
and ensure that the veteran's claims 
require no other notification or 
development action, in addition to that 
directed above.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for bilateral hearing 
loss and otitis media/otitis externa, 
with consideration of the evidence 
received by VA in January 2004 and any 
other evidence added to the record since 
the issuance of the Statement of the Case 
in October 2003.   

4.  If the decision is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which reflects consideration of 
the evidence received by the Board in 
January 2004 and any other evidence added 
to the record since the issuance of the 
Statement of the Case in October 2003.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




